Title: From James Madison to Albert Gallatin, 14 August 1810
From: Madison, James
To: Gallatin, Albert


Dear SirMontpellier Aug. 14. 1810
I understand that the measures taking by the Bank of the U. S. for provisionally winding up its affairs, are likely to bear hard on the other Banks, and that the evil will be increased, by the drain on the latter for paying the bonds, as they become due in the hands of the former. Would not some remedy be afforded by a distributive transfer, (which would also have a provisional reference to the fate of the B. of the U. S.) of the public money from its present vaults to those of ⟨the⟩ State Banks? In that case the sum locked up in the B. of the U. S. would be limited to its ten Millions; and the State Banks be, at the same time, aided in discounting for persons whose discounts are curtailed elsewhere. It is not difficult to foresee the impressions that will be made, if in addition to the general embarrassment resulting to the Monied interest, from the Bank operations, they should be chargeable with checking enterprize in purchasing & exporting, the produce of the farmers & planters. How far was the aid given the Manhattan Bank a precedent for the course here suggested?
The unsigned letter from N. Y. is inclosed, as well to have your assistance in ascertaining the writer, as your advice on the merits of the case.
I have recd your favor on the subject of my Nephew Macon; but have not yet recd. the final determination of his father, who is at present absent as well as his son.
Mr. Jefferson left me this morning, with a request that I wd. forward to you, a paper he has drawn up on the case of the Batture. It will go by the next mail.
As you have seen Irvine, I presume you have gathered the amt. of P.s dispatches, and more too. It appears that on the 13th. of June, no answer had been given to the question whether a repeal of the primitive blockade was objected to; nor any formal offer made, of reparation for the attack on the Chesapeak. It was inferred however the offer was intended. Mrs. M. sends her best regards to Mrs. Gallatin. Be pleased to add mine, & to be assured of my affectionate respects
James Madison
